Citation Nr: 0704753	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active service from June 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

At the veteran's November 2006 video conference hearing, the 
veteran clarified that the issue of service connection for 
hammer toes of the left foot should be considered a bilateral 
foot disorder (which would included hammer toes).  This is 
distinguished from the veteran's claim for service connection 
for a skin condition, also on the feet, which is not 
currently before the Board.  


FINDINGS OF FACT

1.  There is no evidence that the veteran sustained a cold 
injury in service.  

2.  The veteran's bilateral foot disorder was not caused by 
his active military service from June 1975 to April 1976.


CONCLUSION OF LAW

Service connection for a bilateral foot disorder and 
residuals of a cold injury is not established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran's service medical records 
(SMRs) do not show that he sustained a cold injury in 
service.  Further, his post-service medical records do not 
attribute any of his foot problems to a cold injury, 
providing evidence against this claim.  

The Board acknowledges that a November 2004 VA feet 
examination indicates that the veteran reported having 
frostbite in North Dakota and that he was scheduled to 
undergo surgery in service, but was discharged instead.  The 
physician stated the veteran's right foot deformities with 
residual hallux valgus and hammer toes "could be related to 
the frostbite... though he only has unilateral deformities."  

It is found that this statement reflects no more than a 
recording of medical history provided by the veteran, rather 
than an endorsement of that history as demonstrating an in-
service etiology of the disorder.  Medical history provided 
by a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The veteran's 
statements regarding frostbite are not supported by his SMRs.  
As there is no evidence of a cold injury, the veteran's claim 
for residuals of a cold injury must be denied.  Simply 
stated, the service and post-service medical record provides 
very negative evidence against this claim, outweighing the 
veteran's contentions and the medical opinion cited above.  

The veteran currently has diagnoses of hammer toes on his 
right foot, for which he is currently service-connected.  
This issue is not before the Board at this time. 

He also has a diagnosis of severe right foot deformities with 
residual hallux valgus and degenerative changes of the first 
metatarsophalangeal joint.  Therefore, he has a current 
bilateral foot disability for VA purposes.  

The veteran's SMRs show that he was diagnosed with bilateral 
hammer toes in January 1976.  The health care provider stated 
that the veteran's second and third toes on each foot were 
"extra long."  On the veteran's separation examination, the 
veteran reported having "foot trouble," which the physician 
described as "hammerhead toes" and further stated that the 
veteran "has foot irritation after a lot of walking, from 
shoes."  

The SMRs contain no evidence whatsoever of a diagnosis of, or 
treatment for, any other foot disorder in service, including 
hallux valgus and degenerative changes, providing evidence 
against this claim.  

With regards to the in-service diagnosis of bilateral hammer 
toes, the veteran is service connected for hammer toes of the 
right foot.  His post-service medical records document his 
treatment for hammer toes of the right foot, including recent 
surgery to correct the deformity.  However, there is no 
medical evidence to show that the veteran has hammer toes on 
his left foot, even though he was diagnosed with them during 
service.  In this case, while part of the service medical 
record supports this claim, the post-service medical record 
provides very negative evidence against this claim.   

In November 2004, the veteran underwent a VA feet 
examination.  The veteran had a rash on his left foot.  His 
left ankle, hind foot, mid foot, and all joints had full 
ranges of motion.  The examiner stated, "[t]here is noted to 
be no hammering or claw toe deformity about the left foot."  
There were no fixed dorsiflexion or flexion contractures of 
any of the small digits of the left foot.  There was no 
hallux valgus in the left foot.  The veteran was not 
diagnosed with any disorder of the left foot, providing 
highly probative evidence against this claim.   

Aside from the veteran's hammer toes of the right foot, which 
are already service-connected, there are no other foot 
conditions for which the veteran can be compensated based on 
his service many years ago.  While there is a diagnosis of 
hammer toes of the left foot in service, there is no current 
diagnosis or treatment for such a condition.  Additionally, 
there is no evidence linking any of the veteran's right foot 
disorders, aside from his hammer toes, to his period of 
active service.  The post-service medical record clearly 
indicates a large gap between service and the disorders at 
issue.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds that the preponderance of the evidence is 
against service connection for a bilateral foot disorder.  
38 U.S.C.A. § 5107(b).   The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in July 2004, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The July 2004 VCAA 
letter does specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for residuals of a cold injury is denied.  

Service connection for a bilateral foot disorder is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


